DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification is silent with respect to the term “distinct”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "portion" and “a path” in claim 21 is a relative term which renders the claim indefinite.  The terms "portion" and “a path” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since “portion” is not limited to any particular part of the housing and “a path between the second end to the first end” can be any path with no clear termination or beginning then it is confusing as to what portion is included or excluded from being “distinct”.  Also, the handle and housing are shown to be joined to form one single member making it unclear where the “distinct” 
Claims 1 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:   How the handle and housing are shown to be joined to form one single member yet it is claimed as being “distinct”.  As claimed the housing is defined as “containing at least the motor and a handle extending therefrom” which does not provide any particular structural relationship between the housing and handle.   What section/area/portion is “distinct”?   Also, the specification is silent with respect to the term “distinct”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mergener et al. (US 20160311094 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Mergener et al. (US 20160311094 A1) in view of Agevik et al. (US 20090095804 A1) in view of Wenger et al. (US 20160226278 A1) and further in view of Gass et al. (US 20070034394 A1).
Regarding claims 1, 11, and 19-20, Mergener et al. discloses a power tool (200/1200/1300/1500/1600/1700, figs. 1, 20-21, and 25-29) comprising: a rotatable tool holder (210) adapted/configured to receive a work instrument (socket, [0037, 0041]); a motor (214) adapted to drive the rotation of the tool holder; a housing (202) containing at least the motor and a handle (204, figs. 1, 20-21, and 25-29) extending therefrom that is configured to be gripped to manipulate the tool (figs. 1, 20-21, and 25-29); a power source (400) detachably coupled to the handle and adapted to 
a user-interface module (600/800/1800) detachably coupled to a portion of the housing (figs. 1-35) distinct from the handle comprising a digital display [0039-0040], an input device (data port/USB [0039]) for receiving programmable instruction and configured to receive operational input, wherein the user-interface module communicates the operational input to the tool to govern operational characteristics of the tool [0038-0040, 0050, 0056, 0133]
wherein when the user-interface module is attached to the housing to create a housing and user-interface module combination, the combination enables the tool to be programmed via the user-interface module such that the user-interface module provides operational input to the tool which results in a programmed operational characteristic of the tool; wherein when the user-interface module is detached from the housing the tool is configured to be set in a default mode as a fixed tool such that the operational characteristics of the tool is a default characteristic, where the default characteristic of the tool is different from the programmed operational characteristic of the tool and wherein the module detachably couples to the housing to switch the power tool from a fixed mode to a 
A pre-configured mode may have certain default settings for particular applications (e.g., working with certain screw types or lengths or with certain types of work pieces like metal or wood), and a user may further configure certain relevant performance characteristics within a pre-configured mode. A user-defined mode allows the user to adjust certain performance characteristics (or variables) controllable on the tool [0147]…A user can continue to use these default modes, or the user may find that other modes are better suited for a task or project and may change the modes accordingly” [0163].
In the alternative, if it can be argued that the user interface is not connected to a portion of the housing distinct from the handle and when the user-interface module is detached from the housing the tool is configured to be set in a default mode as a fixed tool such that the operational characteristics of the tool is a default characteristic, where the default characteristic of the tool is different from the programmed operational characteristic of the tool and wherein the module detachably couples to the housing to switch the power tool from a fixed mode to a programmable mode and the method of operating a power tool comprising: providing a default operation mode of the power tool when a user-interface module is decoupled from the power tool; operating the power tool according to the 
Agevik et al. teaches et al. a user-interface module (32) that enables a tool/electronic device (phone/pda 10) to be programmed via the user-interface module such that the user-interface module provides operational input to the tool (phone/pda 10) which results in a programmed operational characteristic of the tool ([0047-0050, 0055, 0060, 0064-0066, 0068], claims 10, 18, and 25); wherein when the user-interface module is detached from the housing the tool is configured to be set in a default mode as a fixed tool such that the operational characteristics of the tool is a default characteristic (phone/pda 10 tool goes to default mode), where the default characteristic of the tool is different from the programmed operational characteristic of the tool wherein the module detachably 
Agevik et al. states:  “The operating circuitry 24 also may include capability to assume a default setting or condition in the event a suitable RFID signal is not received, e.g., is lacking, [0049]… If the accessory connector 33 had been plugged into or attached to the connector 30 and then is removed or disconnected from the connector 30, the loop 55 and block 55 will assure that the operating circuitry would be set or maintained in default mode” [0064]
Wenger et al. teaches a power tool (200) that uses RFID to attach to a user-interface module device (250) to be programmed wherein the module detachably couples to the housing to switch the power tool from a fixed mode to a programmable mode, the programmable mode representing a mode in which the power tool is programmed to provide a programmed operational characteristic of the tool when the module is coupled with the housing, the fixed mode representing a default mode independent from the programmable instruction provided to the user-interface module when the module is decoupled from the housing; and wherein the user-interface module is selectable between active and inactive states (can be set to be active or set to default/inactive [0136-
Gass et al. teaches having power tool (10) having a housing (12), handle (16), and a user interface (40/524) is connected to a portion of the housing distinct from the handle or attached anywhere on the tool with an input device (94) for receiving programmable instruction and configured to receive operational input, wherein the user-interface module communicates the operational input to the tool to govern operational characteristics of the 
Gass et al. states:  user interface 40 is shown mounted on the top portion 94 of the housing, instead of the position on the side of the housing shown in FIG. 1. It is within the scope of the position that user interface 40 may be mounted in any suitable location on the tool… user interface may be separable from the body of the tool” [0060] 
Given the suggestion and teachings of Mergener et al. to have a detachable user-interface module to attach to the power tool housing and create a user-interface module combination that programs/adjust the power tools modes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the user-interface module combination, to have the user interface connected to a portion of the housing distinct from the handle, wherein when the user-interface module is detached from the housing the tool is configured to be set in a default mode as a fixed tool such that the operational characteristics of the tool is a default characteristic, where the default characteristic of the tool is different from the programmed operational characteristic of the tool and the method of operating a power tool comprising: providing a default operation mode of In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) and it has been held that broadly providing a mechanical or automatic means to replace a manual activity which has accomplished the same result involves only routine skill in the art., In re Venner, 120 USPQ 192.
Regarding claims 2-7, 9-10, and 12-18, Mergener et al. discloses the user-interface module further comprises a digital display, a user input, and wireless communication capabilities, the operational input comprises electric power characteristics, motor control characteristics, or operational mode status, the operational input is received from a user or a remotely positioned wireless communication device, the user-interface module is selectable between active and inactive states, wherein with the user-interface module in the active state the tool operates as a programmable  tool, wherein with the user-interface module in the inactive state the tool operates as a fixed  tool, wherein detaching the user-interface module from the housing sets the tool in a default mode as a fixed  tool, wherein the user-interface module is configured to draw electric power from the power source, wherein the power tool and the user-interface module are configured to communicate data between one another, wherein in the fixed  mode the power tool operates according to a default operation mode previously stored in the tool, wherein in the programmable  mode the tool operates according to the programmable instruction wherein the user-interface module further comprises wireless communication (684/an antenna) capability ([0039, 0107-0114, 0135-0137, 0142-0144], figs. 16 and 22-25) wherein the programmable instruction comprises electric power 
Regarding claim 21, Mergener et al. discloses the handle (204) includes a first end and a second end, wherein the power source (battery) is detachably coupled to the handle at the first end (fig. 4), wherein the handle extends from the housing at the second end, and wherein the portion of the housing (202) distinct from the handle is distinct from a path between the second end to the first end ([0041], figs. 1-9).

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particular portion of the device, particular geometric orientation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The amended phrase/feature - “the user interface connected to a portion of the housing distinct from the handle” is not structurally limiting since “portion” is not limited to any particular shape, orientation or particular part/portion of the tool and “distinct” is relative to how it is connected/joined or if is connected in which it may or may not be connected.  Examiner suggested reciting structurally how the user interface is connected and how the user interface mates with the rest of the power tool.
With respect to “default/fixed mode”, no particular limitation has been provided to give exclude any mode achieved by a power tool.  For example a default mode could include changing some parameter or not changing 
any parameter.  Also, there is no particular structural connection/mechanism claimed for how the user-interface is attached to the housing (i.e. detent, screw, Velcro and etc.).  With respect to the handle and housing being distinct examiner suggest structurally reciting how they are “distinct” and what “portion” is directed to structurally.  Since “portion” is non limiting, Examiner contends that Mergener et al. discloses the handle and housing having a distinct portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT F LONG/Primary Examiner, Art Unit 3731